Citation Nr: 1506421	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure.

4.  Entitlement to service connection for a cardiovascular disorder, to include as due to herbicide (Agent Orange) exposure and as secondary to PTSD.  

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for peripheral vascular disease, to include as a residual of a cold weather injury. 

7.  Entitlement to service connection for arthritis to the hands, feet, knees, elbows, and hips, to include as a residual of a cold weather injury. 


WITNESSES AT HEARING ON APPEAL

The Veteran and R.E.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1964 to February 1966.  He served in Korea from July 1964 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In October 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.   After this hearing, the Veteran was given 30 days to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  However, to date, no additional evidence has been submitted.  

The Board notes that the Veteran was accompanied by R.E. (initials used to protect privacy) during the October 2014 hearing.  The undersigned Veterans Law Judge explained to the Veteran during the pre-conference hearing that R.E. was not an accredited representative.  However, the Veteran indicated that he would like to proceed with a hearing without representation and requested that R.E. be allowed to testify as a witness in this case.  He also signed a form providing authorization for VA to review and discuss his record in the presence of R.E. that day.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals the hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issues decided herein.   

The issues of entitlement to service connection for bilateral hearing loss, peripheral vascular disease, and arthritis to the hands, feet, knees, elbows, and hips, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence establishes that the Veteran does not have a current diagnosis of PTSD in accordance within the applicable VA regulation.

2.  There is no credible supporting evidence that the Veteran's alleged in-service combat-related stressor occurred.  The probative evidence of record does not show that the Veteran engaged in combat with the enemy.

3.  The Veteran does not have a current psychiatric disorder that manifested in service or a psychosis within one year thereafter or that is related to his military service.  

4.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam.  The evidence also does not show that he otherwise had exposure to Agent Orange or other herbicide agents during his active service in Korea from July 1964 to July 1965.

5.  The Veteran's diabetes mellitus, prostate cancer, and coronary artery disease did not manifest in service or within one year thereafter and are not related to his active service, including alleged herbicide exposure.   


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).

2.  An acquired psychiatric disorder was not incurred in active service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Type II diabetes mellitus, prostate cancer, and coronary artery disease were not incurred in active service, nor may any disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the claimant should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify with respect to the issues decided herein was satisfied by letters sent to the Veteran in December 2006, May 2007, July 2007, June 2009, October 2009, and December 2011.  With several of these letters, the Veteran was provided a PTSD questionnaire for purposes of identifying his stressor.  In the October 2009 letter, the Veteran was asked to provide specific details regarding the circumstances of his alleged herbicide exposure.  

With regard to timing of notice, the service connection issues on appeal were last adjudicated by the RO in a November 2012 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Accordingly, the Veteran has received all required notice in connection with the claim for service connection claims being denied, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has not been an allegation of any error in VCAA notice.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, VA treatment records, and private medical evidence as authorized by the Veteran.  There was also an attempted verification from the U.S. Army Joint Services and Research Center (JSRRC) and the National Personnel Records Center (NPRC) of his alleged stressor for PTSD.  A December 2011 Formal Finding of Unavailability from the RO discussed the extensive efforts to corroborate the stressor, but concluded that the stressor was not able to be verified.  For his part, the Veteran has submitted personal statements, hearing testimony, PTSD stressor statements, internet evidence, and additional private medical evidence.  

According to a VA treatment record dated in January 2005, the Veteran indicated he is receiving Social Security Administration (SSA) disability benefits.  However, it was noted that these SSA disability benefits were only awarded in the context of his nonservice-connected lumbar spine injuries.  As there was no reason to suspect the SSA records would change the outcome of the service connection claims being denied in the present case, VA is not obligated to invest further time and resources to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained.")  In essence, efforts to obtain these SSA records are clearly not warranted, as they are not relevant to the claims being denied and would provide no reasonable possibility of substantiating the claims on appeal.  38 U.S.C.A. § 5103A(a)(2).  

The Board also acknowledges that no medical examination has been conducted and that no medical opinion has been obtained with respect to the Veteran's service connection claims being denied here.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  While the Board has considered the Veteran's lay assertions, the standards of McLendon are not met in this case.  For PTSD, there is no credible evidence verifying his alleged in-service stressor and no probative or credible evidence of a current disability or persistent or recurrent symptoms of a disability for a psychiatric disorder.  There is also no allegation of treatment or symptoms of type II diabetes mellitus, a prostate cancer disorder, a heart disorder, or a psychiatric disorder during active service from February 1964 to February 1966.  There is also no probative or credible evidence of the Veteran being exposed to herbicides in Korea.  Thus, there is no disease, injury, or event in service to which any of his current disorders could be related.  Moreover, there is no evidence indicating that any of his current disorders could be related to service, nor is there any evidence of continuity of symptomatology for any of these disorders since his discharge from service in 1966.  The Federal Circuit has held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Therefore, a VA examination and opinion is not warranted for the disorders being denied herein.   

With regard to the October 2014 videoconference hearing for the service connection claims, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his witness outlined the issues on appeal and engaged in a discussion as to substantiation of those claims.  The basic elements for service connection were identified.  See hearing testimony at page 3.  The Veteran's psychiatric, prostate cancer, cardiovascular, and diabetes symptomatology was discussed in detail by the parties.  The Veteran discussed his fear of serving in a combat zone along the DMZ in Korea, and he was advised that the Board would also consider entitlement to an acquired psychiatric disorder other than PTSD.  See page 26.  For his herbicide-related claims, it was explained to the Veteran that he first needed to show herbicide exposure during service to establish the nexus or link to his current disabilities.  See pages 33-34.  The Veteran provided argument as to why he believed these disorders should be service-connected.  Potential favorable outstanding medical evidence was discussed, including VA treatment records and any private records.  The Veteran was given 30 days to submit any additional evidence for purposes of establishing a nexus for his disorders on appeal.  See page 14.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issues on appeal.

With regard to the bilateral hearing loss, peripheral vascular disease, and arthritis issues on appeal, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for these issues is not required at this time.  


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  In the present case, psychoses, diabetes mellitus, malignant tumors, and coronary artery disease are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if these diseases are noted or shown in the record.  Walker, 708 F.3d at 1338-39.   Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



A.  PTSD 

In this case, the Veteran has contended that he has PTSD attributable to a combat-related stressor in Korea along the DMZ.  Specifically, he has asserted that he experienced an enemy attack in April 1965 or October 1966 in which his unit (A Company, 2nd Battalion, 5th Cavalry) engaged in a firefight for 20 minutes with North Korean forces after being ambushed along the DMZ.  He has claimed that one American soldier was killed and that one was wounded.  He has not provided the name of the deceased or wounded soldiers.  He has indicated that this incident was one of many other incidents during which his unit was attacked by the North Koreans.  He has stated he is haunted by this incident, and it caused him to develop anxiety, guilt, fear, nightmares, insomnia, drinking, and depression.  The Veteran has mentioned that he noticed his psychiatric problems beginning a short time after discharge from service in 1966.  He has not been consistent in identifying the date of the alleged incident.   He has also testified that he has taken psychiatric medication for the past six to eight to treat his symptoms.  See December 2006 claim; January 2007 and November 2007 stressor statements; October 2014 video hearing testimony at pages 19-25.

Service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (Jul. 13, 2010).

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for PTSD.  

Initially, the Veteran's service personnel records and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  His military occupational specialty (MOS) was a light weapons infantryman, which could be indicative of combat.  However, his service personnel records indicate he participated in no combat campaigns and received no wounds due to combat.  Neither the JSRRC (in August 2011) nor the NPRC (in October 2011) verified the Veteran's account of his unit's alleged combat and firefight with North Korea forces on the DMZ in April 1965.  In fact, internet records submitted in July 2007 detailing a chronology of combat incidents on the Korean peninsula involving American forces after the Korea War did not document any attacks by a North Korean patrol as described by the Veteran from July 1964 to July 1965, the dates of the Veteran's service in Korea.  No American service member died in a firefight with North Korean forces as described by the Veteran during his time in Korea.  Thus, the combat provisions are not for application.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

In this regard, VA's General Counsel has defined the ordinary meaning of the phrase "engaged in combat with the enemy" to mean that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  Evidence that the veteran participated in attacking or defending an attack of the enemy would ordinarily show he had engaged in combat.  The phrase would not apply to veterans who served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b).  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  The veteran's assertions that he engaged in combat with the enemy are not ignored, but are not sufficient, by themselves, to establish a combat related stressor through his lay testimony alone.  

Moreover, there is no credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  The Veteran's service treatment records do not reveal complaints, treatment, or diagnosis of PTSD or any other acquired psychiatric disorder.  In any event, as to PTSD, an in-service diagnosis is not required.  See 38 C.F.R. § 3.304(f).  In addition, the JSRRC (in an August 2011 response) and the NPRC (in an October 2011 search of morning reports) were not able to find any evidence of an attack by North Korea on the Veteran's unit in April 1965.  As noted above, internet records submitted in July 2007 detailing a chronology of combat incidents on the Korean peninsula involving American forces after the Korea War did not document any attacks by a North Korean patrol as described by the Veteran from July 1964 to July 1965, which were the dates of the Veteran's service in Korea.  The Veteran subsequently stated that he was mistaken and that this incident occurred in April 1966, but the Veteran's service personnel records indicate he was no longer serving in the military at that time and had returned home from Korea.  Thus, the Veteran's alleged stressor was not verified.  

Nevertheless, under the July 13, 2010, liberalizing amendments to the PTSD regulation, the Veteran's lay testimony alone may establish the occurrence of claimed in-service stressors that are the result of "fear of hostile military or terrorist activity" in certain instances.  38 C.F.R. § 3.304(f)(3).  However, the Board finds that the Veteran's description of the claimed enemy attack stressor is not consistent with the places, types, and circumstances of the Veteran's service in the U.S. Army in Korea at that time.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  In fact, there is clear and convincing evidence to the contrary that the Veteran was not involved in any combat incident as described by the internet evidence and the JSRRC and NPRC findings noted above.  The Veteran's service personnel records do not record any combat incident or campaign.  Thus, under the amended PTSD regulation, the Veteran's lay testimony and statements alone do not establish the occurrence of the claimed in-service stressor of an enemy gunfire attack while travelling on patrol near the DMZ.  See 38 C.F.R. § 3.304(f)(3).  

Post-service, with respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, aside from corroboration of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Moreover, under the amended PTSD regulation, effective July 13, 2010, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in order to warrant service connection for PTSD.  38 C.F.R. § 3.304(f)(3) (2014).

In the present case, the Board concludes that the most probative medical evidence weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  In fact, there is no medical evidence of record diagnosing PTSD in accordance with VA regulation or any other current psychiatric disorder.  38 C.F.R. § 3.304(f).  Both VA and private treatment records fail to diagnose PTSD.  It is even more significant that, upon objective examination, the Veteran's PTSD screens were negative according to VA treatment records dated in August 2003, March 2004, and July 2005.  These records observed that the Veteran has not been bothered by repeated disturbing memories, thought, or images (flashbacks) of one or more of the stressful events that he allegedly experienced.  He had not felt distant and/or cut-off from other people, and the Veteran had not been on the "super alert, watchful or on guard" state.  He denied having nightmares, or feelings of numbness, detachment, hypervigilance, and avoidance.  VA treatment records dated from 2003 to 2011 also do not corroborate the Veteran's testimony that he has taken psychiatric medication for any symptoms.  

With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  

That notwithstanding, in the instant case, the Board has found the Veteran's lay statements are less probative or persuasive than the post-service medical evidence finding that the Veteran does not meet the DSM-IV criteria for PTSD.  The overall evidence of record is not supportive of any PTSD diagnosis.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


B. Psychiatric Disorder (other than PTSD)

As discussed above, the Veteran attributes current depression to his feeling fearful along the DMZ during his military service.   

The Board has considered whether the Veteran's PTSD claim raised the issue of entitlement to service connection for any other acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection a psychiatric disorder other than PTSD.  

The Veteran's service treatment records and post-service VA and private treatment records are negative for any complaints, treatment, or diagnosis of an acquired psychiatric disorder.  In fact, an August 2003 VA depression screen was negative.  

With regard to lay evidence of a nexus of a current depressive disorder to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of depression during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Buchanan, 451 F.3d at 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  However, the Veteran does not have medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, as to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  Furthermore, the Veteran's lay assertions in the present case are not persuasive and are outweighed by the total absence of complaints or treatment for depression in VA and private treatment records dated in the 1990s and 2000s.  None of these records verify his assertion that he is on psychiatric medication as well.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


C.  Diabetes Mellitus, Prostate Cancer, and Cardiovascular Disorder due to Herbicide Exposure

The Veteran has alleged that he was exposed to Agent Orange or other herbicides while serving in Korea along the DMZ from July 1964 to July 1965.  As a result of this exposure, he has stated that he developed type II diabetes mellitus, prostate cancer, and a cardiovascular disorder.  He has not provided any specific information on the exact location, circumstances, and nature of his alleged exposure in Korea.  See October 2009 Veteran's statement; October 2014 hearing testimony at pages 28-31.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for type II diabetes mellitus, prostate cancer, and a cardiovascular disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Specifically, VA treatment records dated from 2003 to 2011 have diagnosed type II diabetes mellitus, prostate cancer, and coronary artery disease (among other cardiovascular diagnoses).  Thus, the Veteran clearly has these current disorders, and the remaining question is whether the disorders manifested in service or are otherwise related thereto.

With regard to presumptive service connection, the Veteran's service personnel records, including his DD Form 214, show that he did not serve in the Republic of Vietnam during the Vietnam era.  Therefore, he is not presumed to have been exposed to herbicides, including Agent Orange on the basis of any Vietnam service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  He had not alleged service in Vietnam.    

However, a veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the DOD, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv); 76 Fed. Reg. 4,245 - 4,247 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  

The following disorders are associated with herbicide exposure for purposes of this presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

With regard to presumptive service connection based on service in Korea, exposure to an herbicide agent and manifestation of type II diabetes mellitus or prostate cancer or ischemic heart disease to a degree of 10 percent or more within the time period specified for each disease is required.  38 C.F.R. § 3.307(a)(6)(ii).  Private and VA treatment records dated in the 2000s confirm that type II diabetes mellitus, prostate cancer, and coronary artery disease were manifest to a degree of at least 10 percent or more after service for the Veteran.  However, service personnel records establish that the Veteran's service in Korea was from July 1964 to July 1965, which is several years prior to April 1, 1968.  In addition, while stationed in Korea, the Veteran was assigned to A Company, 2nd Battalion, 5th Cavalry.  The Veteran's unit is not among those listed by the DOD as stationed along the DMZ during the relevant time period.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Therefore, it cannot be presumed that he was exposed to a herbicide agent during his Korean service under this regulation.  See 38 C.F.R. § 3.307(a)(6)(iv).    

However, the presumption of service connection for herbicide-related diseases could apply if exposure to herbicides is shown on a factual basis.  The VA Adjudication Procedure Manual provides a table detailing the steps the AOJ must take to verify herbicide exposure on a factual basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.  According to this provision, the AOJ follows the appropriate steps in this table, including asking the veteran the approximate dates, location, and nature of the alleged herbicide exposure.  If a response from the veteran is forthcoming, the AOJ must send an e-mail inquiry to the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) to secure a copy of the DOD Inventory listing all herbicide use, storage, and testing sites.  Finally, if the veteran and any service personnel records that are secured provide sufficient information to permit a JSRRC search, the AOJ should send a request to the JSRRC for verification of exposure to herbicides.  

In essence, if the veteran did not serve in the Korea in a particular unit during the required timeframe, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances, but the exposure to one of the herbicides listed at 38 C.F.R. § 3.307(a)(6)(i) can still be established if shown by the facts of the case.  Once exposure to herbicides has been established by the facts of the case, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

In this vein, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Upon review of the evidence, exposure to herbicides has not been established on a factual basis in this case.  Even though the Veteran was asked to provide details regarding the dates, location, and nature of his alleged exposure (see October 2009 duty to notify/assist letter), he did not respond with further details as to the precise circumstances of his alleged exposure.  At the hearing, the Veteran testified that he was not aware of any Agent Orange being used during service; he only became aware after discharge.  He stated he did not remember whether the vegetation, thrush, or growth was along the DMZ or whether it was barren.  He also did not describe actual contact in a physical or respiratory sense with the alleged Agent Orange.  See hearing testimony at pages 28-31.  Thus, there is no probative, persuasive evidence of record demonstrating Agent Orange or other herbicide exposure for the Veteran.  Absent a response from the Veteran, the AOJ was not required to send an e-mail inquiry to the Agent Orange Mailbox or make further inquiry to JSRRC.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during his active service, and the Veteran is therefore not entitled to service connection for on a presumptive basis for any of the disorders on appeal as discussed in 38 C.F.R. § 3.309(e).  

This does not, however, preclude the Veteran from establishing entitlement to service connection for his disorders with proof of actual direct causation.  Combee, 34 F.3d at 1043.  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

With regard to direct service connection, as to in-service evidence, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of type II diabetes mellitus, prostate cancer, or coronary artery disease.  Following his military service, there is no objective indication of diabetes mellitus, a prostate tumor, or coronary artery disease within one year after service.  Rather, the first lay allegation or medical evidence of record for any of these disorders is decades after service.  Thus, the Veteran is not entitled to service connection for these disabilities on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.   

Following his military service, there is no lay assertion from the Veteran or clinical evidence suggesting or demonstrating continuous, ongoing symptomatology for type II diabetes mellitus, a prostate disorder, or coronary artery disease subsequent to his separation from service in February 1966.  The Veteran testified in October 2014 that his heart problems began approximately in the late 1990s, his prostate cancer in the early 2000s, and his diabetes mellitus sometime after service.  See hearing testimony at pages 18, 28, 33.  With regard to a nexus, there is no probative medical evidence of record establishing a relationship between any of his current disabilities and his periods of active service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for any of the Veteran's type II diabetes mellitus, prostate cancer, or coronary artery disease.  

With regard to lay evidence of a nexus between any of his current disabilities to service, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran is indeed competent to report purported symptoms of his disabilities during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, the Veteran did not provide any specific lay description for any of his disabilities during active service.  Indeed, he did not assert any in-service symptoms.  

In addition, as to the Veteran's lay assertions with regard to nexus, he does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  The crux of the type II diabetes mellitus, prostate cancer, or coronary artery disease service connection issues on appeal centers on exposure to Agent Orange or other herbicides during service.  However, as explained in detail above, the probative evidence of record does not establish Agent Orange exposure during his service in Korea.  

On a side note, the Veteran has also contended that coronary artery disease was caused or aggravated by PTSD.  Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to secondary service connection for coronary artery disease.  The Veteran is not service-connected for PTSD.  Absent an award of service connection for the underlying PTSD, there is no basis to establish secondary service connection by way of causation or aggravation for coronary artery disease.  See 38 C.F.R. § 3.310(a), (b); See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

Accordingly, the preponderance of the evidence is against the Veteran's service connection claims for type II diabetes mellitus, prostate cancer, and a cardiovascular disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 

Service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure, is denied. 

Service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure, is denied.

Service connection for a cardiovascular disorder, to include as due to herbicide (Agent Orange) exposure, and to include as secondary to PTSD, is denied.  


REMAND

The Board finds that VA examination and medical opinions are needed to address the nature and etiology of any bilateral hearing loss, peripheral vascular disease, and arthritis to the hands, feet, knees, elbows, and hips.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss, peripheral vascular disease, and arthritis to the hands, feet, knees, elbows, and hips.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA treatment records should also be obtained and associated with the claims file, to include VA medical records from the VA healthcare system in Seattle, Washington that are dated from May 2011 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the VBMS claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner should then address the following:

a) The examiner should indicate whether the Veteran has current hearing loss disability in either ear for VA purposes by the standards of 38 C.F.R. § 3.385.  

b) If the Veteran has current hearing loss disability in either ear, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current hearing loss is causally or etiologically related to his military service, including any noise exposure therein.
 
In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

In making this determination, the examiner is advised of the Veteran's contention that he had noise exposure in service from 1964 to 1966 from small arms fire and rifle training.  The Veteran has indicated that he often did not wear hearing protection.  His service treatment records are negative for any complaints, treatment, or diagnosis of bilateral hearing loss.  However, the Department of Defense's Duty Military Occupational Specialty (MOS) Noise Exposure Listing indicates that an MOS as a light weapons infantryman involved a "high" probability of noise exposure during service.  

Following service, the Veteran first reported hearing loss symptoms in the 1980s.  See December 1999 private otolaryngology report.  His private audiogram in December 1999 revealed bilateral hearing loss under the requirements of § 3.385.  

In addition, the examiner should consider the significance, if any, of the Veteran's reported intercurrent, post-service noise exposure in his occupation in construction in the 1970s.  In this regard, in a December 1999 private questionnaire, the Veteran reported both military noise exposure and post-service occupational and recreational noise exposure from chain saws, power tools, heavy equipment, farm equipment, and small engines.  See private December 1999 otolaryngology reports.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current of any current residuals of a cold-weather injury to the hands, feet, knees, elbows, and hips, and peripheral vascular disease to the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the VBMS claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

a) Upon clinical examination, does the Veteran have a current disorder to the hands, feet, knees, elbows, and hips, to include arthritis and peripheral vascular disease to the lower extremities?  Please specifically identify all disorders, to include any evidence of a current residual cold-weather condition in any joint.  

b) For each diagnosed disorder, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder is causally or etiologically related to his military service, including his reported history of in-service cold-weather exposure during the winter of 1964 in Korea.  

In making this determination, the examiner should presume that the Veteran had cold-weather exposure during the winter of 1964 in Korea during service, in that he spent long periods exposed to the elements in temperatures 20 degrees or less Fahrenheit.  The question is whether there is any probative evidence that he has a current residual cold-weather disorder to his hands, feet, knees, elbows, and hips, to include arthritis and peripheral vascular disease to the lower extremities.
  
In making this determination, the examining is advised that, at the hearing, the Veteran testified that he began to notice painful joints and arthritis right after discharge in 1966.  His service treatment records document treatment for pain in the left knee from March 1964 to May 1964.  The Veteran was put on a temporary profile in April 1964 due to his left knee.  An April 1964 X-ray of the left knee was normal.  The Veteran was also treated for an ingrown toenail in November 1965.  Upon separation in January 1966, the Veteran denied any painful joints or arthritis in his report of medical history.  

Following service, private treatment records in November 1999 show plantar fasciitis of the feet.  A June 2000 private bone scan revealed arthritis of the wrists/hands and inflammatory disease in the right foot.  The knees and hips were normal.  In the 2000s, peripheral vascular disease and peripheral neuropathy of the lower extremities were assessed.   VA treatment records dated in 2005 and 2006 reveal treatment for right knee arthritis.   A November 2004 private treatment report indicated that a set of low back surgeries 30 years earlier resulted in an atrophic left leg and persistent left foot drop with good results with the back pain.  In addition, January 2005 and July 2009 VA vascular surgery consultations came to a similar conclusion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address.  It should also be noted whether any notice that was sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claims on appeal for bilateral hearing loss, peripheral vascular disease, and arthritis to the hands, feet, knees, elbows, and hips.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


